Per Curiam.
The plaintiff, who was employed as an engineer, having been discharged, brought this action to recover, as damages, his wages for a month. The defense was a justification of the discharge, on the ground of plaintiff’s negligence and carelessness as engineer, and a counter-claim for damages arising from such negligence and carelessness. After hearing the testimony offered, the justice dismissed plaintiff’s complaint, and did not allow any part of defendant’s counter-claim. Hence plaintiff’s appeal. We have carefully examined the return, and the only question raised by it seems to be one of fact, and we think the evidence of negligence, although conflicting, quite sufficient to sustain the justice’s finding in that respect. But appellant contends that, even if this were so, inasmuch as he had worked for nine days during the month in which he was discharged he should have had a judgment for such services on a quantum meruit. But the return shows that, when discharged, he was tendered a half month’s wages for those days, which he refused. The judgment should therefore be affirmed, with costs.